Citation Nr: 0811562	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-36 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cancer of the epiglottis and neck.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
S. Grabia, Counsel
  
INTRODUCTION
 
The veteran served on active duty from January 1972 to March 
1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina , which denied the benefits 
sought on appeal.
 
The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in December 
2007. A transcript of the hearing is associated with the 
veteran's claims folders.
 
In February 2008, the veteran submitted additional evidence, 
for which he waived initial RO review and consideration. 
 
 
FINDING OF FACT
 
The preponderance of the competent and probative evidence is 
against concluding that the veteran's cancer of the 
epiglottis and neck was caused or aggravated by VA medical 
treatment, or that it was a proximate result of carelessness, 
negligence, lack of proper skill, error in judgment, or an 
event not reasonably foreseeable in the furnishing of medical 
care by VA.
 
 
CONCLUSION OF LAW
 
The requirements for compensation pursuant to 38 U.S.C.A. § 
1151 for cancer of the epiglottis and neck due to VA medical 
treatment have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.159, 
3.358, 3.361 (2007).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the appellant in April 2005 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA informed the claimant of the need to submit all 
pertinent evidence in his possession.  While he was not 
provided notice how disability ratings and effective dates 
are assigned, that error was harmless in light of the 
decision reached below.  While the appellant did not receive 
full notice prior to the initial decision, after pertinent 
notice was provided the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated. The claimant was provided 
the opportunity to present pertinent evidence and testimony. 
In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication or otherwise prejudiced the veteran.
 
Background
 
In March 2005 the veteran filed a claim in essence alleging 
that he had throat cancer which had been misdiagnosed by VA 
in August 2000.  The veteran argues that as a result of the 
purported misdiagnosis his cancer was not treated until 
February 2003 at which point the condition had significantly 
worsened.
 
VA treatment records dated August 2000 show the veteran was 
seen at the VA Medical Center emergency room with complaints 
of a swollen right neck for three days which had gradually 
increased in size.  There was mild pain when he touched it or 
swallowed.  A throat culture revealed Strep Pyogenes. The 
examiner attempted to call the veteran and left a message on 
his answering machine with no response.  He was treated with 
amoxicillin for 14 days.  By August 28, 2000, the veteran had 
reported that the swelling had gone down. There were several 
subsequent visits for other complaints during the next two 
years but none related to any throat or neck conditions.  
 
In January 2003 the veteran was seen at the VA Medical Center 
emergency room for a report of painful swelling of the right 
neck below the jaw for ten days.  The veteran thought it was 
a swollen lymph node.  He denied a sore throat, fever, night 
sweats, or weight loss.  He complained of burning in the 
throat when he swallowed. Examination revealed a 2x1 inch 
firm swelling in the anterior cervical node region, right 
about an inch below the jaw.  It was tender with well defined 
borders, and a smooth surface.  The overlying skin was 
normal.  The examiner further noted that it was unclear what 
the swelling is.  The examiner presumed that it was an 
enlarged lymph node due to unknown site of infection.  The 
examiner noted that the appellant's white blood count was 
normal, but he treated the appellant empirically with 
antibiotics.  The examiner told the veteran to return in 
seven to ten days for follow up.  The examiner noted that if 
there was lymph node swelling due to an infection, then it 
should resolve by then. If however there is no change in the 
size of the swelling or it increases, the examiner recorded 
that he would refer the appellant to surgery for an excision 
biopsy of the swelling.
 
In a February 2003 follow up visit the examiner noted a 
large, firm, four centimeter by two centimeter nontender mass 
to the right cervical area, with a well defined border. No 
other adenopathy to the submandibular area was noted. The 
assessment was an enlarged cervical node. The veteran 
referred to be seen by general surgery in one week.
 
Subsequently in February 2003 the veteran went to the 
Highsmith Rainey Memorial Hospital emergency room where he 
was diagnosed with an epiglottis carcinoma and large right 
necrotic mass.  In March 2003 he underwent a microsuspension 
laryngoscopy with excisional biopsy of the epiglottis mass at 
the Cape Fear Valley Hospital .  The diagnosis was squamous 
cell carcinoma, moderately-poorly differentiated, invasive.  
He subsequently underwent radiation and concurrent 
chemotherapy from May to July 2003.
 
An April 2005 letter from Eric L. Mansfield, M.D., notes that 
in February 2003 the veteran reported a greater than seven 
month history of throat pain, persistent cough, and problems 
swallowing. He also said that he developed a four centimeter 
left neck mass two months prior to seeing him at the 
Highsmith emergency room.  He was diagnosed with cancer of 
the epiglottis and underwent a radical neck dissection and 
received six weeks of radiation treatment. He continued to be 
seen every three months due to risk of recurrent head and 
neck cancer.  He further noted that:
 
As you know, head and neck cancer is in 
most cases an indolent disease which 
takes months to grow to the size that he 
had when he presented. Certainly, his 
record show that he had been to the VA 
hospital several times prior to 
presenting to the Highsmith Emergency 
Room.  Head and neck cancer is a disease 
where early detection is key.  The 
earlier the disease is diagnosed, usually 
the better the prognosis.  Earlier 
diagnosis would have helped him as well.
 
A July 2005 VA Medical Center opinion noted that the veteran 
was first seen in August 2000 at the Medical Center emergency 
room with a three day history of a "swollen right neck."  
The diagnosis was an enlarged right submandibular gland. 
Throat culture grew Strep Pyogenes and the veteran was 
treated with amoxicillin for ten days. He reported that the 
swelling had gone down and he felt better. He was seen 
several times in 2001 and 2002 and never mentioned any 
problems with his throat or neck.  In January 2003 he was 
seen in the VA emergency room complaining of swelling in the 
right side of his neck for ten days.  He was treated with 
oral antibiotics and scheduled for a follow up visit in 
February 2003 at which time he was scheduled for surgery for 
a right neck mass. Unfortunately the appointment was for 
September 2003.  The veteran elected to go to the local 
hospital where he was seen by ear, nose and throat,  had a 
biopsy and subsequently underwent surgery.  The examiner 
opined that:
 
I do not see any evidence of misdiagnosis 
in August 2000.  Pt was subsequently seen 
several times at this institution and at 
the Durham VA Medical Center and he never 
complained of any problem with his neck 
or throat.  When he was seen at the 
emergency room in January and February of 
2003, neck mass was found and the patient 
was referred to the surgery clinic for 
biopsy. 
 
Obviously there was a delay in receiving appointment for the 
biopsy and the patient elected to go to the private provider. 
It is difficult to say if an earlier intervention would have 
changed the severity of his disability.
 
Analysis
 
The veteran claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for cancer of the epiglottis 
and neck, as the result of misdiagnosis or malpractice by VA 
physicians.
  
In determining whether a veteran has an additional disability 
for purposes of entitlement to 38 U.S.C.A. § 1151, VA 
compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment. 38 C.F.R. § 3.361(b).
 
To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).
 
Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).
 
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability ; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent. Determinations of whether there was informed consent 
involve consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32. Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).
 
Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).
 
Upon careful consideration of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.
 
The appellant has submitted no competent evidence which tends 
to substantiate his contention that he suffered additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment. Further, there is 
no competent evidence that the proximate cause of any 
additional disability was due to the veteran's treatment 
through the VA Medical Center emergency room, or any follow-
up care provided.
 
The evidence shows record notes that when the veteran was 
seen in August 2000 with complaints of a swollen right neck, 
a throat culture revealed Strep Pyogenes. The veteran was 
treated with amoxicillin. In a follow up call four days later 
the veteran noted that his swelling had gone down and that he 
felt better.  
 
Subsequently in January 2003, about two and a half years 
later, he was seen complaining of a ten day history of 
painful swelling of the right neck below the jaw. At that 
time the examiner presumed the swelling was an enlarged lymph 
node and treated it accordingly.  He properly scheduled the 
veteran for a follow up visit noting that if there was no 
change in the size of the swelling or it increased, he would 
refer the veteran to surgery for an excision biopsy. 
Subsequently the veteran was scheduled to be seen in the VA 
surgical clinic in September 2003 for a biopsy. 
 
Rather than wait until September 2003, the veteran elected to 
go to the Highsmith Rainey Memorial Hospital where he 
underwent a microsuspension laryngoscopy with excisional 
biopsy of the epiglottis mass. The diagnosis was squamous 
cell carcinoma.  
 
The veteran argued that he was misdiagnosed in August 2000. 
At that time a throat culture revealed Strep Pyogenes. The 
veteran was properly treated with amoxicillin, and in a 
follow up telephone call from the VA four days later the 
veteran noted that his swelling had gone down and that he 
felt better.  There is no competent evidence that the strep 
throat diagnosed in August 2000 was incorrect. 
 
When he was again seen in February 2003, VA treatment records 
clearly reveal that he was scheduled for a biopsy of his neck 
mass to determine its cause.  The veteran suffered no 
disability due to the care provided by VA. He chose to 
receive care from a private provider who diagnosed and 
treated him for epiglottis cancer a few weeks later. There is 
no evidence which demonstrates additional disability as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's 
part.  
 
In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability following VA treatment is not warranted. 
Accordingly, the claim is denied.
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).
 
 
ORDER
 
Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cancer of the epiglottis and neck is denied.
 

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


